Per Curiam.

This prohibition action is directed to two judges and a prosecuting attorney. The criminal cases which are the subject of the instant prohibition action are no longer assigned to appellee Judge Floyd A. Coller. Prohibition does not lie as to one who neither claims nor is about to exercise jurisdiction.
A writ of prohibition is sought to prevent appellee Daniel T. Spitler from proceeding with the prosecution of the appellants’ criminal cases. Prohibition will not lie as to a prosecutor who is duty bound to proceed to prosecute pursuant to indictment. The prosecuting attorney will be required to carry out any proper agreements entered into with defense counsel which were relied upon by appellants to their prejudice. The prosecuting attorney, in oral argument before this court, asserted his intention to carry out completely such agreements.
These cases have been assigned to the appellee Judge Kenneth W. Adams for disposition, including trial. There is nothing in the record in this cause upon which this court could properly base the granting of a writ of prohibition directed to Judge Adams.
For the foregoing reasons, the dismissal of the action in prohibition by the Court of Appeals is affirmed.

Judgment affirmed.

0’Neill., C. J., Schneider,, Herbert, Corrigan, Stern, Leach and Brown, JJ., concur.